443 F.2d 381
UNITED STATES of Americav.Joseph Arthur KEENAN et al. Appeal of Michael Joseph O'CONNOR
No. 19042.
United States Court of Appeals, Third Circuit.
Submitted on Briefs June 7, 1971.
Decided June 15, 1971.

Appeal from the United States District Court for the District of New Jersey; James A. Coolahan, Judge.


1
Michael Joseph O'Connor, pro se.


2
Herbert J. Stern, U. S. Atty., Jerome L. Merin, Asst. U. S. Atty., Newark, N. J., for appellee.


3
Before STALEY and ADAMS, Circuit Judges, and GARTH, District Judge.

OPINION OF THE COURT
PER CURIAM:

4
This is an appeal from the denial of a motion for correction of sentence. Appellant asserts that the oral pronouncement of sentence differed from and should prevail over the written commitment. We have carefully examined the record with regard to the sentencing of appellant and find nothing that supports his assertions.


5
The order of the district court will be affirmed.